Citation Nr: 0213986	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits in 
the amount of $417.00.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1955 to January 1958.  The veteran died in February 
2000

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Committee 
on Waivers and Compromises (Committee) from the Roanoke, 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO) which denied waiver of a $1617.00 overpayment.  In a 
June 2001 statement of the case, the appellant, the veteran's 
widow, was granted a partial waiver of $1200.00, leaving an 
overpayment of $417.00, the amount still at issue.  

A Travel Board hearing was scheduled in August 2001, but the 
appellant failed to appear.  Accordingly, the Board will 
review this case as if the appellant withdrew her request for 
a personal hearing.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  The appellant has been in receipt of death pension 
benefits since April 2001.

2.  On her application for death pension benefits, received 
in March 2000, the appellant stated that her monthly income 
was zero.

3.  On an eligibility verification report (EVR) received in 
February 2001, the appellant indicated that she received 
$146.90 in monthly income.  

3.  In a VA letter dated in April 2001, the appellant was 
informed that her award of VA death pension benefits was 
retroactively reduced effective April 2000, based on a 
monthly income of $146.90; an overpayment in the amount of 
$1617.00 was thereby created.  

4.  In May 2001, the Committee denied the appellant's request 
for waiver.  In June 2001, the veteran was granted a partial 
waiver of $1200.00.

5.  The appellant was free from fraud, misrepresentation or 
bad faith in the creation of the overpayment in question.

6.  The appellant was at fault in the creation of the 
overpayment of death pension benefits in the amount of 
$417.00 by failing to notify the VA of $146.90 monthly income 
that she has received since March 2000; this inaction was the 
primary cause of the overpayment.

7.  The VA bears no fault in the creation of the debt in this 
case.

8.  The appellant's monthly expenses exceed her monthly 
income.  An action to compel the repayment of this debt would 
cause undue financial hardship.

9.  Compelling repayment of the debt would nullify the 
objective for which benefits were intended.


CONCLUSION OF LAW

The recovery of the overpayment of death pension benefits in 
the calculated amount of $417.00 would be against the 
principles of equity and good conscience, and therefore, 
recovery of the overpayment is waived.  38 U.S.C.A. §§ 5107, 
5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2001)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's claims, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this decision that 
the VCAA and the implementing regulations are applicable to 
the issue decided herein.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate this claim.  In light 
of the total grant of benefits, no further assistance to the 
appellant is required to comply with the duty to assist her 
as to this claim.  

The veteran had been in receipt of improved pension benefits 
since April 1999.  The veteran died in February 2000.  In 
March 2000, the veteran's widow, the appellant, submitted an 
application for death pension benefits and listed zero income 
from all sources.  She was awarded nonservice-connected death 
pension benefits of $502.00 per month based on zero income, 
effective April 1, 2000.  

In February 2001, the appellant submitted an EVR indicating a 
monthly income of $146.90.  Subsequently the appellant 
indicated that she has been receiving a monthly income of 
$146.90 since March 2000.  In April 2001, the RO reduced the 
appellant's pension to $372 a month, effective April 2000.  
In May 2001, the Committee calculated an overpayment of 
$1,617.00 and denied the appellant's request for a waiver of 
the overpayment.  The RO had withheld $417.00 from the 
appellant pension benefits when in May 2001, the RO waived 
$1200.00 of the overpayment.   

Improved death pension by statute provides for maximum income 
levels under which eligibility is based and this amount is 
offset by annual income of the recipient minus any accepted 
unreimbursed medical expenses.  For the purpose of 
determining initial entitlement, or for resuming payments on 
an award which was previously discontinued, the monthly rate 
of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's annual rate of countable income on the 
effective date of entitlement and dividing the remainder by 
12; whenever there is a change in a beneficiary's annual rate 
of countable income the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new annual rate of 
countable income on the effective date of the change in the 
annual rate of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273 (2001).

Following the receipt of confirmation of the receipt of 
additional unreported income, the RO, in a letter dated in 
April 2001, informed the appellant that her award of VA death 
pension benefits was retroactively reduced to $372.00 
effective April 2000, based on her additional income; an 
overpayment in the amount of $1617.00 was thereby created.  
The appellant was subsequently granted a partial waiver of 
$1200.00.  An overpayment of $417.00 remains.  

It appears that the overpayment at issue in this appeal was 
created due to the appellant's purported failure to report 
her monthly income of $146.90 on her application for death 
pension benefits for the period in question.  The appellant 
does not contend otherwise.

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The Board observes that the 
Committee made a specific determination in that there was no 
fraud, misrepresentation, or bad faith on the appellant's 
part with respect to the creation of the overpayment at 
issue.  After reviewing the facts and circumstances of this 
case, the Board finds that there is no indication of fraud, 
misrepresentation or bad faith on the part of the appellant 
in the creation of the overpayment, the Board agrees with the 
Committee's finding, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a) (West 1991).  This does not 
mean that she may not be found at fault in its creation, but 
merely indicates that the acts which led to its creation do 
not meet the high degree of impropriety as to constitute 
fraud, misrepresentation or bad faith.  The appellant's 
failure to correctly report certain information on her 
original application for benefits led to the creation of the 
overpayment, but such actions do not automatically preclude 
the waiver of the recovery of the overpayment that was 
consequently established by such failure.  Therefore, the 
Board has determined that waiver of the recovery of the 
overpayment is not precluded under the provisions set forth 
in 38 U.S.C.A. § 5302(a) (West 1991).

However, to complete the analysis required to fully 
adjudicate the matter on appeal, the Board must determine 
whether recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2001).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2001).

The above-cited regulation sets forth the various elements to 
be considered in reaching a determination in these cases.  
The first element pertains to the fault of the debtor and 
requires an analysis as to whether the actions of appellant 
contributed to the creation of the debt.  As outlined in the 
above section of this decision, the appellant failed to 
report her $146.90 monthly income.  As a result, the Board 
must conclude that this failure was the significant reason 
for the creation of the overpayment in this case.

The second element pertains to the fault on the part of the 
VA.  The VA is required to balance the fault of the debtor 
against any fault of the VA in the creation of the 
overpayment.  A review of the record fails to indicate that 
any fault may be attributed to the VA in the creation of the 
overpayment in this case and the appellant does not allege 
that the VA committed any fault in the creation of the 
overpayment.  Accordingly, the Board has determined, in 
balancing of the fault of the appellant against the fault of 
the VA in this case, that any fault found in this case must 
be attributed to the appellant.

As to the element of undue financial hardship, the appellant 
asserts that repayment of the indebtedness in this case would 
result in financial hardship.  She maintains that, due to her 
low income and high monthly expenses, repayment of the debt 
would result in hardship.  In this regard, the appellant has 
submitted a Financial Status Report in March 2001.  She 
maintains that she had no assets and that her monthly bills 
exceeded her income, including VA pension benefits, by around 
$46.00 per month.  The Board notes that her expenses appear 
to be extremely minimized as the majority was expended for 
food, utilities, and clothing.  With respect to the element 
of undue financial hardship, the Board notes that the 
pertinent regulation provides that consideration should be 
given to whether collection of the indebtedness would deprive 
the debtor of the basic necessities.  In light of her 
expenses exceeding her monthly income, the Board finds that 
compelling repayment would result in undue financial 
hardship.

In addition, as the appellant is still receiving death 
pension benefits, albeit in a reduced amount, compelling 
repayment of the debt would nullify the objective for which 
benefits were intended.

Based on the Board's review of the undue hardship element 
pertaining to the principle of equity and good conscience, as 
set forth in 38 C.F.R. § 1.965(a) (2001), the Board is 
persuaded that the Government should forgo its right to 
collection of the indebtedness in this instance.  The Board 
finds that the facts of this case demonstrate that recovery 
of the overpayment would be against the principles of equity 
and good conscience.  38 C.F.R. §§ 1.963, 1.965 (2001).  Thus 
the Board concludes that a waiver of the recovery of the 
overpayment of death pension benefits at issue in this appeal 
is warranted.  The Board finds that when all of the elements 
are weighed in this case, the preponderance of the evidence 
is for the appellant's claim.  38 U.S.C.A. § 5107 (West 
1991).


ORDER

The appeal is granted and recovery of a $417.00 overpayment 
is waived.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

